DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.4-6 of Applicant’s remarks, filed April 25, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI Technical Specification (ETSI, “Digital Video Broadcasting (DVB); Specification for the use of Video and Audio Coding in Broadcast and Broadband Applications”, January 2019, https://www.etsi.org/deliver/etsi_ts/101100_101199/101154/02.05.01_60/ts_101154v020501p.pdf, pp.120-123) in view of Deshpande (US 2020/0154144).

Regarding claim 1 the ETSI Technical Specification discloses an encoder, comprising: 
writes, into a sequence parameter set which is header information of a sequence, video usability information syntax which is information for realizing an additional function in display of an image (vui-_parameters-_present-_flag in the Sequence Parameter Set; video usability information syntax elements such as Aspect Ratio, Overscan Information, Video Range, Colour Parameter Information, among others – p.120, section 5.14.1.5.0).
ETSI Technical Specification further discloses including a syntax that is different from the video usability information syntax and the syntax includes at least one parameter related to display timing of the image (vui_num_units_in_tick – p.120, section 5.14.1.5.0).
However, fails to explicitly disclose circuitry and memory coupled to the circuitry, and writes syntax different from the video usability information syntax into the sequence parameter set before the video usability information syntax. 
In his disclosure Deshpande teaches a circuitry and memory coupled to the circuitry (processor in electronic communication with a memory – [0073]), and writes syntax different from the video usability information syntax into the sequence parameter set before the video usability information syntax (Figures 27A and 27B show a sequence parameter set that includes syntax that is different from the video usability information syntax and is written before said video usability information syntax).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of ETSI Technical Specification because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
 
Regarding claim 2 the ETSI Technical Specification discloses the encoder according to claim 1, wherein the circuitry writes, into the sequence parameter set, a flag indicating whether the syntax is provided in the sequence parameter set (vui-_parameters-_present-_flag in the Sequence Parameter Set – p.120, section 5.14.1.5.0).

Regarding claim 4 the ETSI Technical Specification discloses the encoder according to claim 1, wherein the at least one parameter includes a parameter indicating a total number of time units per 1 clock tick (vui_num_units_in_tick – p.120, section 5.14.1.5.0).

Claim 5 recites the decoder corresponding to the encoder of claim 1. Therefore, claim 5 is being rejected on the same basis as claim 1.

Claim 6 recites the decoder corresponding to the encoder of claim 2. Therefore, claim 6 is being rejected on the same basis as claim 2.
Claim 8 recites the decoder corresponding to the encoder of claim 4. Therefore, claim 8 is being rejected on the same basis as claim 4.

Claim 9 corresponds to the method performed by the encoder of claim 1. Therefore, claim 9 is being rejected on the same basis as claim 1.

Claim 10 recites the decoding method corresponding to the encoding method of claim 9. Claim 10 is being rejected on the same basis as claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482